J-S06043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 WESLEY AARON DAVIS JR.                     :
                                            :
                     Appellant              :   No. 2398 EDA 2018

        Appeal from the Judgment of Sentence Entered July 3, 2018
            in the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP-23-CR-0004440-2017

BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

CONCURRING MEMORANDUM BY BOWES, J.:                      FILED JUNE 26, 2019

      I join the portion of the Majority Memorandum holding that Appellant

failed to establish that the trial court abused its discretion in denying his post-

sentence challenge to the weight of the evidence. Majority Memorandum at

4-5. While I also agree that Appellant’s sufficiency challenge merits no relief,

I would not find the claim waived.

      Our Supreme Court has reversed this Court’s refusal to address a

sufficiency challenge based upon a non-specific 1925(b) statement where it

was a “relatively straightforward” case with a modest-sized evidentiary record

and the trial court understood and addressed the claim. Commonwealth v.

Laboy, 936 A.2d 1058, 1060 (Pa. 2007).

      Appellant was convicted of one crime: persons not to possess firearms.

That crime has two elements: (1) that the defendant possessed a firearm, and

(2) that he was convicted on an enumerated offense that prohibited him from
J-S06043-19


doing so. Commonwealth v. Miklos, 159 A.3d 962, 967 (Pa.Super. 2017);

18 Pa.C.S. § 6105(a)(1). There is a single transcript from the one-day trial,

and the trial court addressed Appellant’s sufficiency challenge.        Applying

Laboy, I would not deem Appellant’s sufficiency challenge waived.

      Nonetheless, I agree that Appellant is entitled to no relief on his

sufficiency challenge.    Appellant acknowledges that the Commonwealth

offered evidence to establish the elements of the offense, yet argues that his

own testimony should have been credited instead. See Appellant’s brief at

11-14. This argument flies in the face of the well-established principles that

a jury is free to believe all, part, or none of the evidence presented at trial,

this Court will not disturb the jury’s credibility determinations, and sufficiency

review is conducted viewing the evidence in the light most favorable to the

Commonwealth as verdict-winner. See, e.g., Commonwealth v. Trinidad,

96 A.3d 1031, 1038 (Pa.Super. 2014).

      Applying our standard of review, I would affirm Appellant’s conviction

based upon the evidence detailed in the trial court’s opinion. See Trial Court

Opinion, 9/12/18, at 14-15 (discussing Officer Kyle Hand’s testimony that he

saw Appellant possess and discard a firearm, and the Commonwealth’s

evidence of Appellant’s prior robbery conviction); N.T. Trial, 4/25/18, at 57

(Officer Hand testifying that Appellant pulled a firearm out of his pocket and

toss it to the ground).

      Therefore, I concur.


                                      -2-
J-S06043-19


     Judge Dubow joins the concurring memorandum.




                                -3-